Citation Nr: 1316815	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.   06-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to September 1991, and from February 2003 to November 2004.  She also had the following periods of active duty for training (ACDUTRA) in the Puerto Rico Army National Guard (PRANG): February 1988 to October 1988, February 1989 to July 1989, October 1989 to February 1990, July 1991 to September 1991, August 26 to August 30, 1996, and September 15 to September 29, 1997.  There is also a computer generated Veteran identification data sheet that reflects that the Veteran served in the Army from June 1975 to September 1975; however, this service has not been verified.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO, inter alia, declined to reopen claims for service connection for residuals of a hysterectomy, for refractive error and amblyopia, for spine disabilities, for hypertension, for skin rash, for a nervous condition, for a bilateral knee condition, and for bilateral carpal tunnel syndrome.  The Veteran filed a notice of disagreement (NOD) in April 2006, and the RO issued a statement of the case (SOC) in August 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2006.  

In June 2006, the Veteran testified before RO personnel, and, in February 2008, she testified during a hearing before the undersigned Veterans Law Judge at the RO; transcripts of both hearings are of record.  

In October 2008, the Board denied the Veteran's petition to reopen claims for service connection for refractive error and amblyopia, for hypertension, for a left knee condition, for bilateral carpal tunnel syndrome, for residuals of a hysterectomy; reopened the claim for service connection for a nervous condition, but denied the claim on the merits; and reopened the claim for service connection for a skin rash.  The Board remanded the claim for service connection for a skin rash, as well as the petition to reopen the claim for service connection for cervical and lumbar spine disabilities, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a January 2010 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.  

The Veteran appealed the Board's October 2008 denial of the claim for service connection for a nervous condition and the request to reopen the claim for service connection for hypertension to the United States Court of Appeals for Veterans Claims (the Court).  In October 2009, counsel for VA's Secretary and the Veteran (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision, in part, and remanding the matters to the Board for further proceedings consistent with the Joint Motion.

In August 2010, the Board reopened the claims for service connection for hypertension and cervical and lumbar spine disabilities.  At that time, the Board also remanded the claims for service connection for those disabilities, on the merits, along with claims for service connection for a skin disability and a psychiatric disability for further development.

In a December 2012 rating decision, the RO granted service connection and assigned a 0 percent (noncompensable) rating for hypertension, with a noncompensable rating effective December 20, 2004 and a 10 percent evaluation effective October 24, 2012.  In February 2013, the RO granted service connection for cervical myositis and spasms (claimed as cervico-dorsal paravertebral myositis) with an evaluation of 20 percent effective October 27, 2005.  As those rating actions represents a full grant of the benefits sought with respect to hypertension and a cervical spine disability, those issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

After completing additional development pursuant to the Board's August 2010 remand, the RO continued to deny each claim remaining on appeal (as reflected in a February 2013 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records dated from November 1996 to February 2013, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  Such evidence was considered by the RO as reflected in the February 2013 SSOC.

The record reflects that the Veteran was previously represented in these claims by Margaret A. Costello, a private attorney, as reflected in a February 2010 VA Form 21-22a.  In March 2012, the Veteran appointed the American Legion as her representative, as reflected in her March 2012 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the record reveals that further RO action on the remaining claims on appeal is warranted.

As previously noted, in October 2009 the Court granted a Joint Motion for Partial Remand filed by both parties, vacating, inter alia, the Board's denial of the claim for service connection for a nervous condition and remanding it to the Board for further proceedings consistent with the joint motion.  The parties found that the Board must consider the Veteran's complaints of being depressed in service, specifically including the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment.

The Veteran has asserted-including during her February 2008 Board hearing-that she developed depression in service.  The Veteran service treatment records do not document that the Veteran was ever diagnosed with major depressive disorder while on active duty or ACDUTRA. However, as noted above, she did complain of being depressed in the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment.

In October 2012, the Veteran underwent a VA examination for her claimed psychiatric disability; that examiner also provided a January 2013 addendum opinion.  However, it does not appear that the VA examiner considered  all pertinent evidence, to include the Veteran's complaints of being depressed in the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment (noted in the October 2009 Joint Motion for Partial Remand).  The VA examiner also did not address the report of the June 1997 VA mental disorders examination and VA medical records documenting  a diagnosis of major depressive disorder in October 2000 and March 2002 (located in the Virtual VA claims file), or the September 2004 report of medical examination indicating a normal psychiatric system.  Additionally, following her November 11, 2004 separation from service, the Veteran received a diagnosis of major depressive disorder, single, mild on December 21, 2004, as reflected in a military clinic record.  On December 27, 2004 she received a diagnosis of adjustment disorder with depressed mood.  The Board further notes that a May 2006 VA medical record documents a diagnosis for major depressive disorder.  Subsequent VA medical records, such as in August 2006, June 2008 and May 2009 (located in the Virtual VA claims file), document continued complaints of, or treatment for, major depressive disorder.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Inasmuch as the October 2012 VA examiner did not clearly consider and discuss all pertinent evidence-to include the Veteran's contemporaneous reports of being depressed in service, the Board finds that the VA opinion is inadequate, and that  further medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the RO should arrange for the October 2012 VA psychiatric examiner to review pertinent evidence and provide another addendum opinion.  

Regarding the claim for service connection for a skin disability, the Veteran claimed to have developed skin rashes in service.  An October 2009 VA examiner found that the Veteran only displayed excoriations (self-inflicted skin lesions caused by repetitive scratching) on examination, and no dermatitis.  The examiner then found that she would have to resort of mere speculation to resolve the issue of service connection of a skin rash.

In October 2012, the Veteran underwent another VA skin examination.  The VA examiner's impression was  atopic dermatitis, diagnosed in 2000.  Beyond the scope of the question posed by the Board, the VA examiner offered that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner explained that the rash first presented before active service.  The examiner also noted that the rash was active during the Veteran's last period of active service, in 2003, but that it was not aggravated beyond the natural course of the disease because it was treated with medications and the service treatment records are silent for complications or significant aggravation.  

The Board notes, however, that the record includes treatment records that the October 2012 VA examiner does not appear to have considered.  The service treatment records document occasional complaints regarding the skin, including prior to 2000.  A November 1, 1989 Ft. Buchanan clinic record documents a complaint of a rash under the left breast.  A September 1991 treatment record indicates mild contact dermatitis in the breast area.  An October 1991 treatment record indicates treatment for a rash on the legs and a diagnosis of dry skin causing pruritis.  Later service treatment records similarly noted complaints of, or treatment for, skin rash.  A February 1999 emergency care treatment note indicating a rash in the neck area and a diagnosis of skin irritation.  A February 1999 individual sick slip also noted that the Veteran had an insect bite and/or allergy.  An October 2000 record noted treatment for a rash.  An August 2001 record notes that the Veteran had a whole body rash.  Subsequent service treatment and VA medical records reflect additional skin complaints.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, supra.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra.; Stefl, supra.  

In light of the fact that the October 2012 VA skin examiner did not explicitly consider and discuss all pertinent medical evidence of record and the Veteran's assertions as to continuity of symptoms, the Board finds that the opinion rendered is inadequate, and that  further medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon, supra.  

As regards the lumbar spine disability claim, an October 2012 VA spine examiner diagnosed the Veteran with low back pain, myositis and spasms, and degenerative disc disease of the thoracolumbar spine.  The examiner opined that it was not at least as likely as not that it was a result of disease or injury incurred in or aggravated by a period of ACDUTRA or active duty.  The examiner explained that according to service treatment records, the Veteran only had acute low back pain incidents (in 1988 and 1991) due to heavy lifting and was treated for back muscle strain and improved.  Also, more recent information points toward a lower back condition that is degenerative discs and not traumatic.

The Board notes that the October 2012 VA spine examiner did not explicitly consider and discuss the Veteran's documented line of duty fall to the floor in August 1996 and her subsequent treatment.  Additionally, although the examiner opined as to the Veteran having degenerative disc disease that was not traumatic, the examiner did not provide an opinion as to the other diagnoses made by him, specifically myositis and spasms.  

Again, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, supra.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra.; Stefl, supra.  

In light of the fact that the October 2012 VA spine examiner did not review all the medical evidence of record and did not address all the current lumbar spine diagnoses, the Board finds that the VA opinion inadequate.  As such, further medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon, supra.  Hence, the RO should arrange for the October 2012 VA spine examiner to provide a new addendum opinion to consider all pertinent evidence.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the new medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence.  

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, from November 1996 to March 2012.  Records prior to, and/or after these dates may exist,  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, prior to November 1996, and since March 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran submit, or submit appropriate authorization(s) to obtain, all outstanding, pertinent records of private treatment for psychiatric disability, skin disability and/or lumbar spine disability.
 
Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify her of the records not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of pertinent medical records in the Veteran's Virtual VA file (if the examiner does not have access to it), must be made available to the individual who conducted the October 2012 VA psychiatric examination (and provided the January 2013 addendum opinion) for another addendum opinion.  

The examiner should specifically review evidence not explicitly considered previously-to include the Veteran's lay statements and the reports of being depressed in the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment (noted in the October 2009 Joint Motion for Partial Remand). ;Additional pertinent medical records also include the June 1997 VA examination report; VA medical records (including diagnoses of major depressive disorder in October 2000 and March 2002 located in the Virtual VA file) and post-service military clinic records (including December 21, 2004 and December 27, 2004).  

Based on review and consideration of such evidence, the examiner should provide an addendum opinion clearly indicating whether the previously provided opinion should be reversed or revised.

The examiner should set forth an evidentiary summary of the above, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of pertinent medical records in the Veteran's Virtual VA file (if the examiner does not have access to it), must be made available to the individual who conducted the October 2012 VA skin examination for an addendum opinion.  

The examiner should specifically review evidence not explicitly considered previously, to include the Veteran's lay assertions regarding skin rashes and medical evidence documented various references to skin rash of record, to include pre-2000 documentations of skin disability, including the November 1, 1989 Ft. Buchanan clinic record of a complaint of a rash under the left breast; the September 1991 treatment record of mild contact dermatitis in the breast area; and the October 1991 treatment record of a rash on the legs and dry skin causing pruritis.  The examiner should also review and consider later service treatment records, including the February 1999 emergency care treatment note indicating a rash in the neck area and a diagnosis of skin irritation; the February 1999 individual sick slip showing an insect bite and/or allergy; the October 2000 record of rash treatment; and the August 2001 record of a whole body rash.  

Based on review and consideration of such evidence, the examination should provide an addendum opinion clearly indicating whether the previously provided opinion should be reversed or revised.

The examiner should set forth an evidentiary summary of the above, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of pertinent medical records in the Veteran's Virtual VA file( if the examiner does not have access to it), must be made available to the individual who conducted the October 2012 VA thoracolumbar spine examination, for an addendum opinion.  

The examiner should specifically review and discuss all pertinent evidence of record, to include the documented line of duty fall to the floor in August 1996, subsequent in-service treatment records, post-service medical evidence, and the Veteran's lay assertions of continuing symptoms since service.

Then, for each lumbar spine diagnosis rendered in October 2012, the examiner should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to a period of ACDUTRA or active duty, to include the 1996 injury.  

The examiner should set forth complete rationale for the conclusions reached in a printed (typewritten) report.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for a psychiatric disability, skin disability and lumbar disability in light of all pertinent evidence (to include all that associated with the claims file after the RO's last adjudication of the claims) and legal authority.

9.  If the benefit sought on appeal is denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


